Exhibit Citizens Bank Investments Trust Insurance www.citizensnational.net CHANGE IN TERMS AGREEMENT Principal Loan Date Maturity Loan No. Call / Col Account Officer Initials $3,600,000.00 03-14-2008 03-01-2009 400949881 RCB01 References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: REMOTEMDX, INC. 150 W CIVIC CENTER DRIVE SUITE 400 SANDY, UT 84070 lender: Citizens National Bank Main Office 127 S Side Square P.O. Box 1279 Macomb,lL 61455 Principal Amount: $3,600,000.00 Initial Rate: 7.000% Date of Agreement: March 14, 2008 DESCRIPTION OF EXISTING INDEBTEDNESS. Original Revolving Line of Credit Dated 6/26/06 in the Amount of $2,000,000, Subsequently Increased to $4,000,000, Monthly Interest Only Payments Wall Street Journal National Prime Rate Floating Daily, Maturing 3/1/08. DESCRIPTION OF COLLATERAL. Borrower acknowledges this Change in Terms Agreement is secured by thefollowing collateral described in the security instruments listed within the Promissory Note: (A) inventory, chattel paper, accounts, letter of credit rights, equipment and general intangibles described in Commercial Security Agreements dated June 26, 2006. (B) deposit accounts described in an Assignment of Deposit Account dated June 26, 2006. (C) the Letters of Credit referenced below. DESCRIPTION OF CHANGE IN TERMS. Reduce Line of Credit commitment to $3,600,000, secured by amended Letters of Credit referenced below and extend maturity date to 311 /09.1 PROMISE TO PAY. REMOTEMDX, INC. ("Borrower") promises to pay to Citizens National Bank ("lender"), or order, in lawful money of the United States of America, the principal amount of Three Million Six Hundred Thousand & 00/100 Dollars ($3,600,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance. PAYMENT.
